Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite managing a patient’s information and providing a treatment plan analyzing patient information.  This judicial exception is not integrated into a practical application because the claims are directed to managing person information, which is a certain method of organizing human activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (processor) do not add significantly more; the additional elements receive, create, display, associate, etc. with patient data file.
The limitation of obtaining a patient data file, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a processor,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “processor” language, “obtaining” in the context of this claim encompasses the user manually observing a patient data file.  
The limitation of receiving instructions to designate a privacy region and providing a privacy region over the portion of the image, as drafted, is a process that, under its broadest 
The limitation of creating anonymized patient images comprising the privacy region, as drafted, is a process that, under its broadest reasonable interpretation, covers a user using generic computing elements to carry out generic computer functions (i.e. creating information based on inputted information).
The limitation of displaying anonymized patient images having the privacy region, as drafted, is a process that, under its broadest reasonable interpretation, covers a user using generic computing elements to carry out generic computer functions (i.e. outputting information).
The limitation of receiving a treatment plan and associating the treatment plan to patient data file, as drafted, is a process that, under its broadest reasonable interpretation, covers a user using generic computing elements to carry out generic computer functions (i.e. analyzing and storing information).
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 25-27, reciting particular aspects of password associated with the patient data file using generic computer components; such as claim 33, reciting particular aspects of how to provide tags within a patient data file using generic computer components; such as claim 34, reciting aspects of providing layers on the patient image using generic computer components).  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – using a processor to carry out the steps.  The device is recited 
This judicial exception is not integrated into a practical application.  In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of receiving and presenting amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification para. 54-58, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving privacy region and obtaining patient data file amount to mere data gathering, recitation of creating an anonymized patient images with inputted privacy region amounts to selecting a particular data source or type of data to be manipulated, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as a computing device, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than limitations consistent with what the courts have recognized, or those in the art would recognize, to be well-understood, routine, and conventional.  The additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of:
generally linking the abstract idea to a particular technological environment or field of use.  The following represent examples that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)):
Specifying that the abstract idea is executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g. see FairWarning v. Iatric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer;
Limiting the abstract idea data related to patient data file, because limiting application of the abstract idea to patient data file is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.;
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application.  The following represent examples that courts have identified as insignificant extrasolution activities (e.g. see MPEP 2106.05(g)):
Performing clinical tests on individuals to obtain input for an equation, e.g. see In re Grams – similarly, the current invention utilizes privacy regions to obtain anonymized patient data files, which are then utilized to calculate a treatment plan;
adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer.  The following represent examples that courts have identified as merely applying the instructions by reciting the computing structure as a tool to implement the claimed limitations (e.g. see MPEP 2106.05(f)); 
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g. see Alice Corp. v. CLS Bank – similarly, the current invention merely implements the claimed limitations on a general purpose computer;
Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, e.g. see Apple, Inc. v. Ameranth, Inc. 
A process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, e.g. see FairWarning IP, LLC v. Iatric Sys. – similarly, the current invention executes the claimed limitations more expediently solely due to the fact that they are executed on a general-purpose computer, as opposed to being done manually;
and/or;
generic computer structure (i.e. figure 1 of the drawings and pg. 3 of the Specification discloses that the current invention embodiments may include a plurality of different types of general purpose computing systems, none of which, even when programmed to perform the limitations of the current invention, may properly be deemed a “particular machine” for the purposes of subject matter eligibility) performing generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. obtaining, receiving, providing, creating, displaying, associating, etc.).  The following represent examples of functions that the courts have identified as routine, well-understood, and conventional functions (e.g. see MPEP 2106.05(d)(II)):
 Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec
Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites storing patient data file in a database and/or electronic memory, and retrieving the data from storage in order to determine and create a treatment plan;
The following exemplary considerations are indicative that an additional element (or combination of elements) may have integrated the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
 an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements 
Therefore, whether taken individually or as an ordered combination, claims 21-38 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Response to Arguments
Applicant's arguments filed for claims 21-38 under 35 U.S.C. 101 have been fully considered but they are not persuasive.
Applicant argues that the claims recite methods and system that involve a user interface, which are not methods of organizing human activity and cannot be practically performed in the human mind.  Examiner disagrees.  Examiner states that the current claims are directed towards managing patient’s medical images that is communicated for treatment, which is a certain method of organizing human activity.
Applicant argues that the current invention solves the difficulties that a user has in using and sharing patient files to a treatment plan in a way that keeps patient information safe and private and provides a technical solution by using a user interface that allows a user to designate a portion of one or more patient images as private.  Some of the claims require various databases and processors, which are in the physical realm of things.  But it is clear, from the claims themselves and the specification, that these limitations require no improved computer resources, just already available computers, with their already available basic functions, to use as tools in executing the claimed process.  Neither the claims nor the specification calls for any parallel processing system different from those available in existing systems.  Generic computer technology for sharing patient files and displaying different portions of the files do not recite an .  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626